                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION

COLLINS MAHONEY,                                       )
                                                       )
                               Plaintiff,              )
                                                       )        JUDGMENT IN A
v.                                                     )        CIVIL CASE
                                                       )        CASE NO. 4:19-CV-94-D
SPIRIT AEROSYSTEM, INC.,                               )
                                                       )
                               Defendant.              )


Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendant's motion
for summary judgment [D.E. 15]. Defendant may file a motion for costs in accordance with the
Federal Rules of Civil Procedure and this court's local rules.



This Judgment Filed and Entered on March 16, 2021, and Copies To:
Alexander C. Kelly                                     (via CM/ECF electronic notification)
Phillip J. Strach                                      (via CM/ECF electronic notification)
Patrick D. Lawler                                      (via CM/ECF electronic notification)


DATE:                                                  PETER A. MOORE, JR., CLERK
March 16, 2021                                         (By) /s/ Nicole Sellers
                                                                Deputy Clerk




             Case 4:19-cv-00094-D Document 23 Filed 03/16/21 Page 1 of 1
